Detailed Action
This office action is in response to the amendments filed on 02/23/2022.


Status of Claims
Claims 21-40 are allowed.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rohan Gupta on 06/13/2022.
Amended claims: 
Please see the document label Examiner Amendments attached to the appendix. 

	
	


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the queue feature, specifically, “ determine an expected arrival time of the data item to another device, determine that the expected arrival time exceeds a latest arrival time associated with the data item, and
based on the determination that the expected arrival time exceeds the latest arrival time, remove the data item from the data management queue such that the data item is not submitted to the packet transmission queue and not transmitted on the communication network.” as recited in independent claims 21, 29, and 34.

The prior arts of record fails to teach or reasonably suggest the queue feature, specifically, “ determine that the expected arrival time exceeds an acceptable latest arrival time associated with the data item and also associated with a deadline for the data item; and
remove the data item from the data management queue such that the data item is not submitted to a packet transmission queue and not transmitted to a communication network based on the determination that the expected arrival time exceeds the acceptable latest arrival time associated with the data item and also associated with the deadline for the data item” as recited in independent claims 37.

The prior arts of record pertinent to applicant’s disclosure, comprising: 
Pan et al. (Publication No. US 9,674,104), The prior art relates to active queue management associated with the buffer; see colum 4 lines 8-10. In specific, active queue management may involve executing a PIE algorithm configured to estimate a queuing latency or a delay, calculate a drop probability that any incoming packets will be dropped or marked based on an estimated queuing latency (e.g., time delay between arrival of a packet and departure of the packet from the buffer; in other words, the time delay experienced by the packet in the queue in the buffer), and control the queuing latency based on the drop probability that any packets will be dropped or marked; see column 4 lines 10-20. However, the prior art fails to disclouse the above features.
Vulkan et al. (Publication No. US 2007/0171830), The prior art discloses collecting flow statistics and the determined available bandwidth, determining an arrival rate such that the buffer would not be overloaded; ¶ 0014. Further actions include sending a flow control message, to each of a plurality of entities sending data to be stored in the buffer, that limits aggregate flow from the plurality of entities so as not to exceed the arrival rate; see ¶ 0014.However, the prior art fails to disclouse the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472